MEMORANDUM **
James Jefferson, a gay African-American man, was convicted of stalking and murder in the first degree with the use of a firearm.1 Appealing the district court’s order dismissing his habeas petition with prejudice, Jefferson argues that the separate statements of two jurors made during the trial demonstrated their prejudice toward African-American and gay men, calling into question the fairness of the jury’s verdict.
During evidentiary hearings in state court, both jurors stated (and re-stated) that they could conduct themselves as jurors in a fair and impartial manner. After considering their testimony and appraising their demeanor, the judge found that, as a matter of fact, the two individuals could be fair and impartial. Such a finding is given special deference. Williams v. Taylor, 529 U.S. 362, 400, 120 S.Ct. 1495, 146 L.Ed.2d 389 (2000) (opinion of O’Connor, J.); see also Miller-El v. Cockrell, 537 U.S. 322, 340, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003) (“[fjactual determinations by state courts are presumed correct absent clear and convincing evidence to the contrary”). The California Court of Appeal concluded that the finding was supported by substantial evidence. The court of appeal’s decision was not contrary to, or an unreasonable application of, clearly established federal law as determined by the United States Supreme Court. 28 U.S.C. § 2254(d).
The defendant’s request to expand the Certificate of Appealability is denied. The order of the district court dismissing the petition with prejudice is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Because the parties are acquainted with the facts and procedural history of this case, we repeat only an abbreviated summary here.